Citation Nr: 0736517	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-43 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for periodontal disease, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to August 1969.  Service in Vietnam and 
the veteran's receipt of the Combat Infantryman Badge is 
indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the veteran's claim of 
entitlement to service connection for periodontal disease.  
The veteran filed a notice of disagreement in regards to the 
July 2004 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in a November 2004 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in November 2004. 

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge at the RO.  However, in a 
February 2006 statement, the veteran withdrew his hearing 
request.  See 38 C.F.R. § 20.704(e) (2007).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's only dental disability is periodontal disease.


CONCLUSION OF LAW

Service connection may not be granted for periodontal disease 
or missing teeth due to periodontal disease.  38 C.F.R. §§ 
3.310, 3.381 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for periodontal disease, 
which he contends is secondary to his service-connected 
diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection for in a letter from the 
RO dated March 17, 2004, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  He was also 
provided the evidentiary criteria for secondary service 
connection and service connection for dental conditions in 
the November 2004 SOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the March 2004 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the March 2004 letter informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete such so that 
the RO could obtain private records on his behalf.  The 
letter also noted that a statement from I.N., D.D.S., had 
been associated with the claims folder.  The veteran was also 
advised in the letter that a VA examination would be provided 
if necessary to decide his claim.

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

The March 2004 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed dental 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service (i.e., his service-connected 
diabetes mellitus) and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).


The Board finds that reasonable efforts have been made by VA 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and a statement from the 
veteran's private dentist.  Additionally, the veteran was 
afforded a VA dental examination in June 2004, the report of 
which reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate dental examination and rendered appropriate 
diagnoses and opinions. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran withdrew his request 
for a personal hearing.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - dental claims

VA regulations provide, in pertinent part, that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2007).

Analysis

The veteran argues he has a current dental disability 
secondary to his service-connected diabetes mellitus and 
should be compensated for such.  See the veteran's February 
20, 2004 Statement in Support of Claim.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.

In the instant case, the June 2004 VA examiner did not 
identify any potentially compensable dental condition.  The 
only diagnosis was absence of teeth due to periodontal 
disease.  There is no other competent medical evidence as to 
this matter.  

The veteran alleges his periodontal disease should be service 
connected as secondary to diabetes mellitus.  He submitted an 
October 2003 statement from his dentist,  I.N., D.D.S., in 
support of his claim.  Dr. I.N. stated that diabetes is a 
contributing factor in periodontal disease, and that 
periodontal disease was the cause of the veteran losing his 
upper teeth.  However, as explained above periodontal disease 
may not be service connected as a matter of law.  See 38 
C.F.R. § 3.381(a) (2007).  

In short, with respect to element (1), a disability which may 
be service connected is not shown.  Both the VA dentist and 
the veteran's private dentist identified only periodontal 
disease, and teeth missing due to periodontal disease, as 
current dental disabilities.   In the absence of a current 
dental disability for which service connection may be 
granted, the claim fails.

The Board will briefly address the remaining two Wallin 
elements.    

Concerning element (2), as service-connected disability, the 
veteran has been service connected for type II diabetes 
mellitus. 

Turning to element (3), nexus, as noted above Dr. I.N. 
indicated that the veteran's upper teeth were missing due to 
periodontal disease.  He was less specific concerning the 
relationship between diabetes and the veteran's periodontal 
disease, making a general statement that "diabetes is a 
contributing factor in periodontal disease.  Thus, this 
opinion is rather weakly presented so as to be lacking in 
probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].  

The VA examiner, on the other hand, not only indicated that 
there was no connection between diabetes mellitus and 
periodontal disease but also state that the veteran's poor 
dental hygiene was the cause of his periodontal disease.  The 
Board places greater weight of probative value on this more 
specific opinion.  Element (3) is therefore also not met.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a dental disability, claimed as secondary to his service-
connected diabetes mellitus.  The claim is therefore denied.

  
ORDER

Entitlement to service connection for a dental disability, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


